NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN E. FINANDER; MARLENE R.                   No. 20-55856
FINANDER,
                                                D.C. No. 5:20-cv-00449-JVS-GJS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

COUNTY OF RIVERSIDE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Brian E. Finander and Marlene R. Finander appeal pro se from the district

court’s judgment dismissing their 42 U.S.C. § 1983 action alleging federal and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colony Cove Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011).

We affirm.

      The district court properly dismissed plaintiffs’ claims against the Superior

Court of California, County of Riverside, as barred by the Eleventh Amendment.

See Greater L.A. Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir.

1987), superseded by statute on other grounds (a suit against a California superior

court is a suit against the state, which is barred by Eleventh Amendment

immunity).

      The district court properly dismissed plaintiffs’ claim against the County of

Riverside because plaintiffs failed to allege facts sufficient to state any plausible

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff must present

factual allegations sufficient to state a plausible claim for relief).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     20-55856